—Judgment, Supreme Court, New York County (John Bradley, J.), rendered October 12, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s conviction was supported by legally sufficient evidence and was not against the weight of the evidence. We see no basis for disturbing the determinations of the jury concerning credibility and reliability of identification testimony.
We perceive no abuse of sentencing discretion. Concur— Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.